Citation Nr: 0827099	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  06-05 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1982 to July 
1985.  His service records indicate that thereafter, he 
served in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefits sought on appeal.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review. 

In his January 2006 substantive appeal (VA Form 9), the 
veteran requested a personal hearing before a Veterans Law 
Judge, sitting at the RO.  However, in February 2008, the 
veteran requested that his hearing be cancelled, and also 
requested an extension of time to submit additional evidence.  
He did not indicate that he wished to reschedule his hearing 
after the additional evidence was submitted.  Therefore, the 
veteran's request for a hearing on his appeal is considered 
withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) 
(2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand: To obtain AOJ consideration of newly 
submitted evidence, to afford the veteran a VA examination, 
and to obtain the veteran's complete service medical records.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

The veteran contends that his current asthma condition is due 
to second hand smoke exposure during service.  Therefore, he 
contends that service connection is warranted for asthma.  
Pursuant to an April 2008 motion granting the veteran 90 days 
to submit additional evidence, the veteran submitted several 
buddy statements and private treatment records in July 2008.  
However, the veteran did not submit a waiver of RO 
consideration of the evidence he submitted.  See 38 C.F.R. § 
20.1304 (2007).  Therefore, the Board may not properly 
consider this evidence or issue a decision at this time, and 
must remand the case to allow the AOJ opportunity to review 
this evidence and readjudicate the veteran's claim.

VA has a duty to obtain a medical examination or opinion when 
the record contains competent evidence of a current 
disability, indicates that such disability may be associated 
with active service, but does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In 
this case, a medical examination is necessary because the 
evidence shows that the veteran has a current diagnosis of 
asthma, and the May and June 2008 buddy statements constitute 
competent lay evidence that such disability may be associated 
with his active service, namely the exposure to second hand 
smoke during service.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (lay assertions may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.)  
Therefore, the veteran must be afforded a VA examination to 
determine if there is a nexus between his current asthma 
condition and his exposure to second hand smoke during 
service.

Moreover, it appears that the veteran's complete service 
medical records are not associated with his claims file.  In 
this regard, the Board notes that the service medical records 
obtained are dated in 1988 and relate to the veteran's 
Reserve service.  Although in his July 2008 statement, the 
veteran conceded that he did not seek treatment for asthma 
during service; nevertheless, VA has a duty to assist a 
claimant in obtaining records in the custody of a Federal 
department or agency, including service medical records.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also 
Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) (holding 
that the relevance of documents cannot be known with 
certainty before they are obtained).

Accordingly, the case is REMANDED for the following action:

1.  A search should be conducted for the 
veteran's complete service medical 
records.  If necessary, the veteran may be 
requested to fill out NA Forms 13055 
(Request for Information Needed to 
Reconstruct Medical Data) and 13075 
(Questionnaire About Military Service).  
Requests should be made in order to obtain 
the veteran's complete service medical 
records from appropriate sources, to 
include the National Personnel Records 
Center (NPRC), the veteran's reserve unit, 
the Office of the Adjutant General, any 
alternate sources, or via reconstruction.  
A response, negative or positive, should 
be documented in the claims file.  
Requests must continue until it is 
determined that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  All 
attempts to obtain or reconstruct the 
veteran's service medical records should 
be documented.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of his current asthma condition.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to render an opinion as to 
the likelihood (likely, not likely, at 
least as likely as not) that the veteran's 
asthma had its onset in service.  
Specifically, in rendering this opinion, 
the examiner should state whether the 
veteran's asthma was the result of second 
hand smoke or any other injury or event 
during his active service. 

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  After completing the above action and 
any other development as may be indicated, 
the veteran's service connection claim 
should be readjudicated, to include all 
evidence received since the December 2005 
statement of the case.  If the claim 
remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

